Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein a distance between the first stopper and the second mover in the optical axis direction is different from a distance between the second stopper and the second mover in the optical axis direction”.
The closest prior art is Cho et al. USPGPub 20150253583. Cho teaches (Figs. 2, 4 and 6) “A lens driving device (lens moving apparatus 1000), comprising:
a first mover comprising a bobbin (bobbin 110) and a first coil (120) disposed on the bobbin (paragraph 85: “The first coil 120 is mounted at the outer circumference of the bobbin 110”);
a second mover comprising a housing (housing 140) disposed outside the bobbin (see Figs. 4 and 6 and description thereof in the specification), and a first magnet (first magnet 130) disposed on the housing and facing the first coil (see paragraph 85);
a base (base 210) disposed below the housing;
a board (circuit board 250) comprising a circuit member having a second coil (second coil 230) disposed between the housing and the base to face the first magnet (see Fig. 2);
an upper elastic member (upper elastic member 150) disposed on an upper portion of the bobbin and coupled to the bobbin and the housing (see paragraph 103); and
a support member (220) coupled to the upper elastic member and the board (see Fig. 16), wherein the bobbin comprises first and second stoppers (111 and 112) overlapped with the 
However Cho fails to teach or reasonably suggest “wherein a distance between the first stopper and the second mover in the optical axis direction is different from a distance between the second stopper and the second mover in the optical axis direction.” Cho teaches away from such an arrangement because Cho teaches in paragraphs 96-97 that both the stoppers 111 and 112 may be located at the bottom of the location grooves 146-1 and 146-2. Since 110 is an integral piece this means that the stoppers will always be at the same separation from the housing.
	Claims 2-19 depend from claim 1 and are allowable for at least the reasons stated above.
	Regarding claim 20, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein a lower surface of the first stopper comprises a first groove overlapped with the second mover in an optical axis direction, or a lower surface of the second stopper comprises a second groove overlapped with the second mover in the optical axis direction.”
The closest prior art is Cho et al. USPGPub 20150253583. Cho teaches “A camera module (paragraph 176 “a camera module”), comprising:
a PCB (Printed Circuit Board) (paragraph 176 “a sensor board”);
an image sensor (paragraph 176: “a sensor board having an image sensor mounted thereon may be coupled to the bottom surface of the base 210 to constitute a camera module”) disposed on the PCB;
a first mover comprising a bobbin (bobbin 110) and a first coil (120) disposed on the bobbin;

a base (base 210) disposed between the housing and the PCB;
a board comprising a circuit member (circuit board 250) having a second coil (230) disposed between the housing and the base to face the first magnet;
an upper elastic member (upper elastic member 150) disposed on an upper portion of the bobbin and coupled to the bobbin and the housing (see paragraph 85); and
a support member (220) coupled to the upper elastic member and the board (see Fig. 16), 
wherein the bobbin comprises first and second stoppers (111 and 112) overlapped with the second mover in an optical axis direction (see Fig. 5) and spaced apart from each other (see Fig. 4), 
wherein the housing comprises lateral parts (lateral parts of 140) and corner parts (corner parts of 140) formed between the lateral parts, wherein the first stopper is disposed at a side of the corner parts (see position of 111 and paragraphs 96-97), the second stopper is disposed at a side of the lateral parts (see position of 112 and paragraphs 96-97).”
However, Cho fails to teach or reasonably suggest “wherein a lower surface of the first stopper comprises a first groove overlapped with the second mover in an optical axis direction, or a lower surface of the second stopper comprises a second groove overlapped with the second mover in the optical axis direction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872